Rehearing granted, June 29, 2006

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4393



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL CLAYTON RIDDLE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-03-675)


Submitted:   January 31, 2006              Decided:   March 17, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Daniel C. Riddle pled guilty to armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a), (d) (2000).               He was sentenced as

a career offender to 188 months in prison.                   Riddle now appeals.

His attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), raising one issue but stating that

there are no meritorious issues for appeal.             Riddle has filed a pro

se brief and a supplemental brief raising additional issues.                           The

United States has filed a motion for remand for resentencing,

contending that Riddle’s sentence violates the Sixth Amendment

under United States v. Booker, 543 U.S. 220 (2005).                           We deny the

motion for remand, dismiss the appeal in part, and affirm in part.



                                        I

             The   indictment    charged      Riddle   with        both       armed   bank

robbery (Count One) and using and carrying a firearm during the

commission of a crime of violence (Count Two).                 In return for the

guilty plea, Count Two was dismissed. Riddle now claims that his

plea   was   not   voluntarily    entered      because       the    district          judge

“browbeat” him into pleading guilty to armed bank robbery.                         Riddle

states that he was not armed.         As evidence, he states that no gun

was found when he was apprehended shortly after the robbery, only

one witness who was in an office away from the lobby where the

robbery   occurred    claimed    to   have     seen    him    with        a    gun,   four


                                      - 2 -
witnesses who were in the bank lobby did not see him with a gun,

and no surveillance camera showed that he had a gun at the time of

the robbery.

              A guilty plea must be “a voluntary and intelligent choice

among the alternative courses of action open to the defendant.”

North Carolina v. Alford, 400 U.S. 25, 31 (1970), and may be

invalid if it was induced by threats or misrepresentations.                           See

Brady v. United States, 397 U.S. 742, 755 (1970).                         A defendant’s

statements at the Fed. R. Crim. P. 11 hearing are presumed to be

true.     Blackledge         v.    Allison,      431    U.S.   63,    73-74      (1977).

Unsupported allegations on appeal are insufficient to overcome

representations       made    under       oath    at   an    arraignment.         United

States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991); Via v.

Superintendent, Powhatan Correctional Ctr., 643 F.2d 167, 171 (4th

Cir. 1981).

              Under these authorities, Riddle’s plea was voluntary.

His   claim    that   he     was    unarmed      at    the   time    of    the   robbery

completely      contradicts         his     sworn      representations           at   his

arraignment.



                                           II

              In the Anders brief, counsel contends that the district

court erred when it denied Riddle’s motion for a downward departure

based on the ground that Riddle’s status as a career offender


                                          - 3 -
significantly overstated his criminal history.             After hearing

argument, the court denied the motion.        Because the district court

did not mistakenly believe that it lacked power to depart, we are

without jurisdiction to review the court’s denial of the motion for

downward departure.   See United States v. Bayerle, 898 F.2d 28, 30

(4th Cir. 1990).



                                   III

           Riddle maintains that he was improperly sentenced as a

career   offender.    One   of   the    qualifying   felonies   for   career

offender status was a 1999 conviction for failure to stop for a

blue light.   Riddle argues that this offense is not so serious as

to be categorized as a crime of violence under U.S. Sentencing

Guidelines Manual § 4B1.2(a) (2003).        We have held, however, that

failure to stop for a blue light is a “violent felony” under the

armed career criminal statute, 18 U.S.C.A. § 924(e) (West 2000 &

Supp. 2005), because it “involves conduct that presents a serious

potential risk of physical injury to another.”           United States v.

James, 337 F.3d 387, 391 (4th Cir. 2003).       For the same reason, the

offense is a qualifying felony for career offender purposes.



                                       IV

           Riddle also argues that his sentence as a career offender

violates the Sixth Amendment under Booker.           We disagree.     At the


                                  - 4 -
time of the instant offense, Riddle stood convicted of two crimes

of violence: failure to stop for a blue light, a felony that

qualifies under James; and assault and battery of a high and

aggravated degree.     The fact of these predicate convictions is

beyond dispute and clear from the judicial record.    As such, there

was no Booker error in sentencing Riddle as a career offender.   See

Shepard v. United States, 544 U.S. 13, ___, 125 S. Ct. 1254, 1263

(2005); United States v. Collins, 412 F.3d 515, 521-23 (4th Cir.

2005).



                                  V

          In accordance with Anders, we have thoroughly reviewed

the record in this case and found no meritorious issues for appeal.

We accordingly deny the motion for remand, dismiss in part, and

affirm in part.   The motions to strike the Anders brief and for

substitute attorney are denied.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.        If his client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move to withdraw

from representation.     Counsel’s motion must state that a copy

thereof was served on his client.     We dispense with oral argument

because the facts and legal contentions are adequately set forth in




                               - 5 -
the materials before the court and argument would not aid the

decisional process.



                                             AFFIRMED IN PART;
                                             DISMISSED IN PART




                            - 6 -